PER CURIAM.
The appellant, Michael Allen Raucci, challenges the trial court’s judgments and sentences in circuit court case numbers 94-2852 and 93-3046.
After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the appellant’s convictions without discussion. However, since the trial court did not orally pronounce the $2 cost that was imposed pursuant to section 943.25(13), Florida Statutes (1993), in either case number 94-2852 or 93-3046, we strike those costs. Sanders v. State, 678 So.2d 442 (Fla. 2d DCA 1996).
Affirmed as modified.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.